The plaintiff in error was convicted in the district court of Carter county on an information charging that he did keep a place in the town of Wirt, known as the "Red Front Cigar Store," with the felonious intention and purpose of selling intoxicating liquors, and in accordance with the verdict of the jury was sentenced to be confined in the county jail for 30 days and to pay a fine of $50.
This prosecution was under section 4 of chapter 26, Session Laws 1913. Under the authority of Proctor v. State, 15 Okla. C. 338, 176 P. 771, holding said statute unconstitutional and void, the judgment is reversed.